Order filed November 6, 2012




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00924-CV
                                     ____________

                         IN THE INTEREST OF C.D.F., a Child


                         On Appeal from the 315th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2011-01584J


                                          ORDER

         This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The reporter’s
record was filed by October 24, 2012, by Cara Skinner.

         Volume 1, the Master Index, is not the index for this record. No volume 3 was
filed. The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). Accordingly, we issue the following
order.

         We order Cara Skinner, the court reporter, to file the correct Volume 1 and
Volume 3 of the record in this appeal on or before November 16, 2012. If Cara Skinner
does not timely file Volume 1 and 3 of the record as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM